Citation Nr: 1647921	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cervical intervertebral disc syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include an anxiety disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) from March 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the RO in St. Louis, Missouri, and that office forwarded the appeal to the Board.

In August 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in St. Louis, Missouri.  A transcript of that hearing is of record.  Additional evidence was received at the hearing, but the Veteran (whose substantive appeal was filed after February 2013), through her representative, waived initial agency of original jurisdiction (AOJ) review of this evidence.  38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304(c) (2015).

The Board notes that the Veteran's claim was initially limited to the issue of entitlement to service connection for an anxiety disorder, and that the Veteran was denied entitlement to service connection for PTSD in the past.  As discussed below, the record reveals multiple psychiatric diagnoses.  As such, the Board has recharacterized the issue of service connection for an anxiety disorder to include all acquired psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's cervical intervertebral disc syndrome is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, cervical intervertebral disc syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, on a January 2012 VA examination and a November 2012 private evaluation, the Veteran was diagnosed with cervical intervertebral disc syndrome.  She has thus met the current disability requirement.  In addition, the Veteran has stated that she sustained a neck injury, experiencing neck pain, after being pushed to the ground by a training instructor while performing a stretching exercise in service.  Although the service treatment records reflect only a lower back injury during service, the Board finds the Veteran's statement in this regard to be competent and credible.  She has thus met the in-service injury requirement.

Accordingly, the dispositive issue in this case is whether the current cervical intervertebral disc syndrome is related to the in-service neck injury.  There is only one medical opinion directly addressing this question, that of the private doctor, Dr. T., who evaluated the Veteran in November 2012.  In a November 2012 treatment note, after performing a history and examination, Dr. T. opined that the Veteran's neck condition was more likely than not related to the in-service injury.  While this medical opinion relied, in part, on the service history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board finds the Veteran's statements to be credible and not inconsistent with the evidence of record.  Also, although Dr. T.'s rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his extensive report of the Veteran's medical history and current neck condition, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

The Board notes that in January 2012, the Veteran was afforded a VA neck conditions examination, where the VA examiner opined that the Veteran's neck condition was less likely than not incurred in or caused by service.  However, in this context, the VA examiner was requested to provide an opinion as to whether the Veteran's claimed cervical condition was as likely as not related to her service-connected back disability.  Therefore, the VA examiner's opinion was limited to consideration of the Veteran's neck condition as secondary to her service-connected back disability (the secondary service connection component of the Veteran's claim) and did not directly address whether the current cervical intervertebral disc syndrome was related to the in-service neck injury.  In this regard, the in-service neck injury was not mentioned in the report, and the VA examiner reasoned that the current medical literature did not reveal a causal relationship between lumbar spine condition as an etiology or aggravating factor for cervical spine conditions in support of his negative opinion.

On this record, the Board therefore finds that the evidence is at least evenly balanced as to whether the Veteran's cervical intervertebral disc syndrome is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for cervical intervertebral disc syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cervical intervertebral disc syndrome is granted.


REMAND

The Veteran has claimed that she has a current anxiety disorder that is related to service or her service-connected disabilities.  More specifically, she has asserted that her current anxiety disorder is due to unwanted sexual advances by her training instructor in service, or is due to the pain associated with her service-connected back disability.  While the Veteran has been diagnosed with generalized anxiety disorder (GAD) and unspecified anxiety disorder, she has also been diagnosed with bipolar disorder during the claim period.  See October 2013 VA Mental Health Outpatient Note, November 2014 VA Psychiatry Note, April 2015 VA Mental Disorders Examination.  As previously mentioned, the Board has therefore recharacterized the issue on appeal more broadly, to encompass any currently diagnosed acquired psychiatric disorder other than PTSD.  See Clemons, 23 Vet. App. at 4-5 (holding that what constitutes a claim is not a veteran's own characterization of the disorder for which he seeks service connection, but that claims must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

At the outset, the Board notes that at the August 2016 Board hearing, the Veteran indicated that one of her doctors at the VA medical center, Dr. S., had said that her service-connected back disorder had either caused or aggravated her anxiety disorder, and that she would be seeing Dr. S. the following week.  Following the Board hearing, the Veteran's representative stated that Dr. S. had prepared a statement on behalf of the Veteran and that such statement was added to the VA medical records system (CAPRI).  Such record has not been associated with the claims file.  As there is a reasonable possibility that this record would help the Veteran substantiate the claim, a remand is warranted to obtain the record.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("[t]he legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records"); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In addition, the Board finds that the medical opinions of record regarding the nature and etiology of the Veteran's psychiatric disorder are inadequate to determine whether the Veteran's psychiatric disorder is related to service or a service-connected disability.  38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  In this regard, in April 2015, the Veteran was afforded a VA mental disorders examination, in which she was diagnosed with unspecified anxiety disorder.  The VA examiner opined that it was less likely than not that the Veteran's symptoms of anxiety were related to in-service events or to the service-connected back disability.  The AOJ previously found that this opinion was inadequate because the examiner failed to address whether the Veteran's anxiety disorder had been aggravated by her service-connected back disability.  Accordingly, the AOJ obtained another VA medical opinion in May 2015.  The VA psychologist, who provided the May 2015 opinion, likewise opined that the Veteran's anxiety disorder was less likely than not due to the service-connected back disability.  She also opined that the Veteran's anxiety disorder was not aggravated beyond its natural progression by the service-connected back disability.  

However, both the April 2015 VA examiner and the May 2015 VA psychologist did not address the relationship of the Veteran's other current psychiatric diagnoses, such as GAD and bipolar disorder, with service or her service-connected disabilities, if any.  Also, they did not address the relationship of all the Veteran's current psychiatric diagnoses with her reports of unwanted sexual advances by her training instructor in service.  Consequently, an additional medical opinion should be obtained, which addresses each theory of entitlement, considers all the relevant evidence, and contains a detailed rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran indicated during the August 2016 Board hearing that she applied for Social Security Administration (SSA) disability benefits for her psychiatric disorder, and that a decision was still pending.  As these SSA records are relevant to the claim on appeal, the AOJ should obtain them.  Golz, 590 F.3d at 1320-1321.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include any recent records from Dr. S. and any records dated since February 2015.

2.  Contact SSA to request the Veteran's complete SSA disability records, including a copy of any decision made regarding the Veteran's application for SSA disability benefits.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) and (e) as regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain a medical opinion from a psychiatrist as to the etiology of any psychiatric disorder other than PTSD.

The claims file must be sent to the psychiatrist for review.

The psychiatrist should first indicate all current (since the filing of the Veteran's claim) psychiatric disorders other than PTSD.  Then, as to any diagnosed disorder, other than PTSD, to include GAD, unspecified anxiety disorder, and bipolar disorder, the psychiatrist should provide an opinion on the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is otherwise related to service, to include her reports of unwanted sexual advances by her training instructor in service?

b) Is it at least as likely as not (50 percent or greater probability) that the disorder was caused by a service-connected disease or injury, to include the back disability, left leg radiculopathy, and cervical intervertebral disc syndrome?

c) Is it at least as likely as not (50 percent or greater probability) that the disorder was aggravated by a service-connected disease or injury, to include the back disability, left leg radiculopathy, and cervical intervertebral disc syndrome?  If aggravated, please specify the baseline of disability prior to aggravation, and the measurable increase in disability resulting from the aggravation.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinions.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


